Case 9:19-bk-11573-MB            Doc 1362 Filed 10/05/20 Entered 10/05/20 08:20:55   Desc
                                  Main Document     Page 1 of 35



 1 ERIC P. ISRAEL (State Bar No. 132426)
   eisrael@DanningGill.com
 2 AARON E. DE LEEST (State Bar No. 216832)
   adeleest@DanningGill.com
 3 DANNING, GILL, ISRAEL & KRASNOFF, LLP
   1901 Avenue of the Stars, Suite 450
 4 Los Angeles, California 90067-6006
   Telephone: (310) 277-0077
 5 Facsimile: (310) 277-5735

 6 Attorneys for Michael A. McConnell, Chapter 11
   Trustee
 7

 8                                UNITED STATES BANKRUPTCY COURT

 9                                 CENTRAL DISTRICT OF CALIFORNIA

10                                        NORTHERN DIVISION

11 In re                                                 Case No. 9:19-bk-11573-MB

12 HVI CAT CANYON, INC.,                                 Chapter 7

13                     Debtor.                           DECLARATION OF MARIBEL
                                                         AGUILERA IN SUPPORT OF:
14
                                                         MOTION FOR ORDERS: (I)(A)
15                                                       APPROVING BIDDING PROCEDURES
                                                         FOR THE SALE OF SUBSTANTIALLY
16                                                       ALL OF THE ESTATE’S ASSETS, (B)
                                                         APPROVING PROCEDURES FOR
17                                                       ASSUMPTION AND ASSIGNMENT OF
                                                         CERTAIN EXECUTORY CONTRACTS
18                                                       AND UNEXPIRED LEASES, INCLUDING
                                                         NOTICE OF PROPOSED CURE
19                                                       AMOUNTS, (C) AUTHORIZING AND
                                                         APPROVING THE SELECTION OF A
20                                                       STALKING HORSE BIDDER, (D)
                                                         APPROVING EXPENSE
21                                                       REIMBURSEMENT, (E) SCHEDULING
                                                         (I) AN AUCTION AND (II) A SALE
22                                                       HEARING, (F) APPROVING THE FORM
                                                         AND MANNER OF ALL PROCEDURES,
23                                                       PROTECTIONS, SCHEDULES, AND
                                                         AGREEMENTS, AND (G) GRANTING
24                                                       RELATED RELIEF; AND (II)(A)
                                                         APPROVING SALE OF
25                                                       SUBSTANTIALLY ALL OF THE
                                                         ESTATE’S ASSETS, (B) AUTHORIZING
26                                                       THE ASSUMPTION AND ASSIGNMENT
                                                         OF CERTAIN EXECUTORY
27                                                       CONTRACTS AND UNEXPIRED
                                                         LEASES, AND (C) GRANTING
28                                                       RELATED RELIEF [DOCKET NO. 1221]

     1613982.1 26932                                 1
Case 9:19-bk-11573-MB           Doc 1362 Filed 10/05/20 Entered 10/05/20 08:20:55                  Desc
                                 Main Document     Page 2 of 35



 1                               DECLARATION OF MARIBEL AGUILERA

 2            I, Maribel Aguilera, hereby declare under penalty of perjury:

 3            1.       I am the principal of Aguilera Title and Land Services, which serves as special title

 4 review consultant to Michael A. McConnell, Chapter 11 trustee (the “Trustee”) of HVI Cat

 5 Canyon, Inc. (the “Debtor”).

 6            2.       I submit this declaration to aid the Court and parties in support of the Trustee’s

 7 Notice of Motion and Motion for Orders: (I)(A) Approving Bidding Procedures for the Sale of

 8 Substantially all of the Estate’s Assets, (B) Approving Procedures for Assumption and Assignment

 9 of Certain Executory Contracts and Unexpired Leases, Including Notice of Proposed Cure

10 Amounts, (C) Authorizing and Approving the Selection of a Stalking Horse Bidder, (D) Approving

11 Expense Reimbursement, (E) Scheduling (i) an Auction and (ii) a Sale Hearing, (F) Approving the

12 Form and Manner of all Procedures, Protections, Schedules, and Agreements, and (G) Granting

13 Related Relief; and (II)(A) Approving Sale Of Substantially All Of the Estate’s Assets, (B)

14 Authorizing the Assumption and Assignment of Certain Executory Contracts and Unexpired

15 Leases, and (C) Granting Related Relief [Doc. no. 1221] (the “Motion”) filed on August 25, 2020.1

16            3.       Unless otherwise indicated, the facts set forth herein are based upon my personal

17 knowledge and/or my opinions based on my knowledge and experience. If called as a witness, I

18 could and would testify competently to the facts contained in this declaration.

19            4.       My relevant background is as follows: I have worked for oil and gas companies on
20 the Central Coast as a petroleum landman, developing a unique set of skills dealing with mineral

21 interests in Santa Barbara County and other land and title issues as well as natural resource law in

22 general. I have over 10 years of experience in the energy sector. I became an attorney in

23 November 2014. I am actively involved in the industry as a member of the board of the National

24 Association of Royalty Owners-California. I am one of a limited number of “Landmen” located in

25

26

27   1
     Capitalized Terms used but not otherwise defined herein shall have the meanings ascribed to them
28 in the Motion.

     1613982.1 26932                                      2
Case 9:19-bk-11573-MB          Doc 1362 Filed 10/05/20 Entered 10/05/20 08:20:55               Desc
                                Main Document     Page 3 of 35



 1 Santa Maria, California, that have experience running oil and gas title for mineral and royalty

 2 interests.

 3            5.       Based on Proof of Claim No. 79 filed by Santa Barbara County in the Debtor’s

 4 bankruptcy case for taxes, penalty amounts and interest owing, I prepared a chart which analyzed

 5 the sum of the property taxes owing with respect to only the leases that Team Maria Joaquin,

 6 L.L.C. and Maria Joaquin Basin, L.L.C. (the “Buyer” or “Stalking Horse Bidder”) is taking, which

 7 is attached hereto as Exhibit “1” and incorporated herein by this reference.

 8            6.       Based on my analysis and the property tax breakdown for what the Buyer is taking,

 9 the net amount owing for taxes for Santa Barbara County as of October 2, 2020 is $5,713,229.47,

10 which is comprised of $2,155,149.34 in disputed penalties and interest and they will increase per

11 diem

12            7.       Based on my analysis and the property tax breakdown for what the Buyer is taking,

13 the net amount owing for taxes for Kern County as of October 2, 2020 is $63,909.18, which is

14 comprised of $11,642.60 in disputed penalties and interest and they will increase per diem

15

16            I declare under penalty of perjury under the laws of the United States of America that the

17 foregoing is true and correct. Executed on October 2, 2020 at Santa Maria, California.

18

19
                                                    MARIBEL AGUILERA
20

21

22

23

24

25

26

27

28

     1613982.1 26932                                    3
Case 9:19-bk-11573-MB   Doc 1362 Filed 10/05/20 Entered 10/05/20 08:20:55   Desc
                         Main Document     Page 4 of 35




                                EXHIBIT 1
                                                                               EXHIBIT 1
            HVI Cat Canyon -Tax Liabilities in Santa Barbara County and Kern County
            Lease           PIN
            Escolle         401-020-060       Tax Bill No:       20191120630   20181120805   20171120948   20161121075   20151121227
                                              Bill Date          9/16/2019     9/14/2018     9/15/2017     9/21/2016     6/20/2016
                                              Tax                $5,281.24     $6,306.60     $15,886.10    $21,016.56    $34,830.06
                                              Penalty            $264.06       $630.66       $1,588.60     $2,101.64     $3,483.00
                                              Cost               $30.00        $30.00        $30.00        $30.00        $30.00
                                              Additional Penalty $158.73       $1,513.58     $6,672.16     $12,609.92    $27,167.44
                                                                                                                                                                Case 9:19-bk-11573-MB




                                              Total Billed       $5,733.73     $8,480.84     $24,176.86    $35,758.12    $65,510.50
                                              Payments           ($2,640.62)   $0.00         $0.00         $0.00         $0.00
                                              Total Due          $3,093.11     $8,480.84     $24,176.86    $35,758.12    $65,510.50

            Los Flores      401-030-057    Tax Bill No:        20191120646    20181120823    20171120966   20161121093   20151121247
                                           Bill Date           9/16/2019      9/14/2018      9/15/2017     9/21/2016     6/20/2016
                                           Tax                 $1,702.10      $1,429.90      $446.14       $842.08       $1,835.34
                                           Penalty             $85.10         $142.98        $44.60        $84.20        $183.52
                                                                                                                                        Main Document




4
                                           Cost                $30.00         $30.00         $30.00        $30.00        $30.00
                                           Additonal Penalty   $51.06         $343.16        $187.36       $505.24       $1,431.56
                                           Total Billed        $1,868.26      $1,946.04      $708.10       $1,461.52     $3,480.42
                                           Payments            ($851.05)      $0.00          $0.00         $0.00         $0.00
                                           Total Due           $1,017.21      $1,946.04      $708.10       $1,461.52     $3,480.42
                                                                                                                                                          Page 5 of 35




            Los Flores      401-030-059    Tax Bill No:      20191120647      20181120824    20151121248
                                           Bill Date         9/16/2019        9/14/2018      6/20/2016
                                           Tax               $89.60           $75.26         $96.60
                                           Penalty           $4.48            $7.52          $9.66
                                           Cost              $30.00           $30.00         $30.00
                                           Additonal Penalty $2.68            $18.06         $75.34




EXHIBIT 1
                                           Total Billed      $126.76          $130.84        $211.60
                                           Payments          ($44.80)         $0.00          $0.00
                                                                                                                                       Doc 1362 Filed 10/05/20 Entered 10/05/20 08:20:55




                                           Total Due         $81.96           $130.84        $211.60

            Bell            401-030-066    Tax Bill No:        20191120650    20181120827    20171120970   20161121097   20151121251
                                                                                                                                                                Desc
                             Bill Date           9/16/2019      9/14/2018     9/15/2017     9/21/2016     6/17/2016
                             Tax                 $25,489.54     $18,396.98    $13,435.94    $17,746.16    $33,628.64
                             Penalty             $1,274.47      $1,839.68     $1,343.58     $1,774.60     $3,362.86
                             Cost                $30.00         $30.00        $30.00        $30.00        $30.00
                             Additonal Penalty   $764.68        $4,415.26     $5,643.08     $10,647.68    $26,230.32
                             Total Billed        $27,558.69     $24,681.92    $20,452.60    $30,198.44    $63,251.82
                             Payments            ($12,744.77)   $0.00         $0.00         $0.00         $0.00
                             Total Due           $14,813.92     $24,681.92    $20,452.60    $30,198.44    $63,251.82

    Bell       401-060-060   Tax Bill No:        20191120684    20181120861   20171121004   20161121131   20151121285
                                                                                                                                                 Case 9:19-bk-11573-MB




                             Bill Date           9/16/2019      9/14/2018     9/15/2017     9/21/2016     6/20/2016
                             Tax                 $12,040.16     $8,374.84     $5,960.60     $7,527.26     $14,581.08
                             Penalty             $602.00        $837.48       $596.06       $752.72       $1,458.10
                             Cost                $30.00         $30.00        $30.00        $30.00        $30.00
                             Additonal Penalty   $361.20        $2,009.96     $2,503.44     $4,516.34     $11,373.24
                             Total Billed        $13,033.36     $11,252.28    $9,090.10     $12,826.32    $27,442.42
                             Payments            ($6,020.08)    $0.00         $0.00         $0.00         $0.00
                                                                                                                         Main Document




5
                             Total Due           $7,013.28      $11,252.28    $9,090.10     $12,826.32    $27,442.42

    Bell       401-060-063   Tax Bill No:      20191120686      20181120863   20171121006   20161121133   20151121287
                             Bill Date         9/16/2019        9/14/2018     9/15/2017     9/21/2016     6/20/2016
                             Tax               $9,632.14        $6,979.04     $4,967.16     $6,021.82     $10,206.76
                             Penalty           $481.60          $697.90       $496.70       $602.18       $1,020.66
                                                                                                                                           Page 6 of 35




                             Cost              $30.00           $30.00        $30.00        $30.00        $30.00
                             Additonal Penalty $288.96          $1,674.96     $2,086.20     $3,613.08     $7,961.26
                             Total Billed      $10,432.70       $9,381.90     $7,580.06     $10,267.08    $19,218.68
                             Payments          ($4,816.07)      $0.00         $0.00         $0.00         $0.00
                             Total Due         $5,616.63        $9,381.90     $7,580.06     $10,267.08    $19,218.68

    Blochman   401-030-067   Tax Bill No:        20161121098    20151121252
                             Bill Date           9/21/2016      6/17/2016
                                                                                                                        Doc 1362 Filed 10/05/20 Entered 10/05/20 08:20:55




                             Tax                 $2,588.00      $1,431.02
                             Penalty             $258.80        $143.10
                             Cost                $30.00         $30.00
                                                                                                                                                 Desc
                                   Additonal Penalty   $1,552.80      $1,116.18
                                   Total Billed        $4,429.60      $2,720.30
                                   Payments            $0.00          $0.00
                                   Total Due           $4,429.60      $2,720.30

    Palmer Stendel   401-040-056   Tax Bill No:        20181120836    20171120979   20161121106   20151121260
                                   Bill Date           9/14/2018      9/15/2017     9/21/2016     6/17/2016
                                   Tax                 $167.26        $122.16       $184.86       $357.76
                                   Penalty             $16.72         $12.20        $18.48        $35.76
                                                                                                                                                       Case 9:19-bk-11573-MB




                                   Cost                $30.00         $30.00        $30.00        $30.00
                                   Additonal Penalty   $40.14         $51.30        $110.90       $279.04
                                   Total Billed        $254.12        $215.66       $344.24       $702.56
                                   Payments            $0.00          $0.00         $0.00         $0.00
                                   Total Due           $254.12        $215.66       $344.24       $702.56

    Palmer Stendel   401-040-079   Tax Bill No:        20181120853    20171120996   20161121123   20151121277
                                   Bill Date           9/14/2018      9/15/2017     9/21/2016     6/17/2016
                                                                                                                               Main Document




6
                                   Tax                 $167.26        $122.16       $3,142.56     $11,805.80
                                   Penalty             $16.72         $12.20        $314.24       $1,180.58
                                   Cost                $30.00         $30.00        $30.00        $30.00
                                   Additonal Penalty   $40.14         $51.30        $1,885.52     $9,208.52
                                   Total Billed        $254.12        $215.66       $5,372.32     $22,224.90
                                   Payments            $0.00          $0.00         $0.00         $0.00
                                                                                                                                                 Page 7 of 35




                                   Total Due           $254.12        $215.66       $5,372.32     $22,224.90



    Hopkins          407-150-050   Tax Bill No:        20191120723    20181120900   20171121043   20161121170   20151121325
                                   Bill Date           9/16/2019      9/14/2018     9/15/2017     9/21/2016     6/21/2016
                                   Tax                 $37,244.02     $35,589.16    $16,290.84    $27,458.70    $83,713.00
                                   Penalty             $1,862.20      $3,558.90     $1,629.08     $2,745.86     $8,371.30
                                   Cost                $30.00         $30.00        $30.00        $30.00        $30.00
                                                                                                                              Doc 1362 Filed 10/05/20 Entered 10/05/20 08:20:55




                                   Additonal Penalty   $1,117.32      $8,541.38     $6,842.14     $16,475.22    $65,296.14
                                   Total Billed        $40,253.54     $47,719.44    $24,792.06    $46,709.78    $157,410.44
                                   Payments            ($18,622.01)   $0.00         $0.00         $0.00         $0.00
                                                                                                                                                       Desc
                                Total Due           $21,631.53    $47,719.44    $24,792.06    $46,709.78    $157,410.44

    Union Sugar   413-120-056   Tax Bill No:      20191120748     20181120925   20171121071   20161121199   20151121356
                                Bill Date         9/16/2019       9/14/2018     9/15/2017     9/21/2016     6/21/2016
                                Tax               $18,211.38      $17,164.66    $11,938.67    $16,513.70    $28,609.39
                                Penalty           $922.86         $1,738.12     $1,207.00     $1,671.88     $2,893.18
                                Cost              $30.00          $30.00        $30.00        $30.00        $30.00
                                Additonal Penalty $553.71         $4,171.52     $5,069.40     $10,031.30    $22,566.90
                                Total Billed      $19,963.81      $23,321.00    $18,376.40    $28,452.02    $54,422.02
                                                                                                                                                   Case 9:19-bk-11573-MB




                                Payments          ($9,228.62)     $0.00         $0.00         $0.00         $0.00
                                Total Due         $10,735.19      $23,321.00    $18,376.40    $28,452.02    $54,422.02

    Union Sugar   413-120-061   Tax Bill No:        20191120749   20181120926   20171121072   20161121200   20151121357
                                Bill Date           9/16/2019     9/14/2018     9/15/2017     9/21/2016     6/21/2016
                                Tax                 $1,011.74     $548.89       $382.11       $528.08       $914.11
                                Penalty             $51.31        $55.66        $38.72        $53.56        $92.52
                                Cost                $30.00        $30.00        $30.00        $30.00        $30.00
                                                                                                                           Main Document




7
                                Additonal Penalty   $30.79        $133.62       $162.64       $321.36       $721.78
                                Total Billed        $1,138.44     $776.06       $618.64       $940.52       $1,769.68
                                Payments            ($513.17)     $0.00         $0.00         $0.00         $0.00
                                Total Due           $625.27       $776.06       $618.64       $940.52       $1,769.68

    Union Sugar   413-150-054   Tax Bill No:        20191120750   20181120927   20171121073   20161121201   20151121358
                                                                                                                                             Page 8 of 35




                                Bill Date           9/16/2019     9/14/2018     9/15/2017     9/21/2016     6/21/2016
                                Tax                 $1,032.98     $562.71       $380.79       $526.78       $912.87
                                Penalty             $52.37        $57.06        $38.58        $53.42        $92.40
                                Cost                $30.00        $30.00        $30.00        $30.00        $30.00
                                Additonal Penalty   $31.42        $136.94       $162.10       $320.58       $720.82
                                Total Billed        $1,161.37     $794.60       $616.64       $938.30       $1,767.36
                                Payments            ($523.79)     $0.00         $0.00         $0.00         $0.00
                                Total Due           $637.58       $794.60       $616.64       $938.30       $1,767.36
                                                                                                                          Doc 1362 Filed 10/05/20 Entered 10/05/20 08:20:55




    Righetti      413-230-050   Tax Bill No:        20191120755   20181120932   20171121078   20161121206   20151121364
                                Bill Date           9/16/2019     9/14/2018     9/15/2017     9/21/2016     9/21/2015
                                                                                                                                                   Desc
                             Tax                  $3,585.04      $3,801.38     $5,849.62     $7,747.94     $5,593.48
                             Penalty              $179.25        $380.12       $584.96       $774.78       $559.34
                             Cost                 $30.00         $30.00        $30.00        $30.00        $30.00
                             Additonal Penalty    $107.55        $912.32       $2,456.84     $4,648.76     $4,362.90
                             Total Billed         $3,901.84      $5,123.82     $8,921.42     $13,201.48    $10,545.72
                             Payments             ($1,792.52)    $0.00         $0.00         $0.00         $0.00
                             Total Due            $2,109.32      $5,123.82     $8,921.42     $13,201.48    $10,545.72

    Bonetti    413-250-054   Tax Bill No:         20191120757    20181120934   20171121080   20161121208   20151121368
                             Bill Date            9/16/2019      9/14/2018     9/15/2017     9/21/2016     6/21/2016
                                                                                                                                                  Case 9:19-bk-11573-MB




                             Tax                  $3,585.04      $2,764.62     $4,254.28     $9,156.64     $25,170.60
                             Penalty              $179.25        $276.46       $425.42       $915.66       $2,517.06
                             Cost                 $30.00         $30.00        $30.00        $30.00        $30.00
                             Additonal Penalty    $107.55        $663.50       $1,786.78     $5,493.98     $19,633.06
                             Total Billed         $3,901.84      $3,734.58     $6,496.48     $15,596.28    $47,350.72
                             Payments             ($1,792.52)    $0.00         $0.00         $0.00         $0.00
                             Total Due            $2,109.32      $3,734.58     $6,496.48     $15,596.28    $47,350.72
                                                                                                                          Main Document




8
    Morganti   413-270-051   Tax Bill No:         20191120759    20181120936   20171121082   20161121210   20151121370
                             Bill date            9/16/2019      9/14/2018     9/15/2017     9/21/2016     9/21/2015
                             Tax                  $25,095.24     $25,204.40    $38,797.78    $44,352.50    $90,871.86
                             Penalty              $1,254.76      $2,520.44     $3,879.76     $4,435.24     $9,087.18
                             Cost                 $30.00         $30.00        $30.00        $30.00        $30.00
                                                                                                                                            Page 9 of 35




                             Additional Penalty   $752.85        $6,049.04     $16,295.06    $26,611.50    $70,880.04
                             Total Billed         $27,132.85     $33,803.88    $59,002.60    $75,429.24    $170,869.08
                             Payments             ($12,547.62)   $0.00         $0.00         $0.00         $0.00
                             Total Due            $14,585.23     $33,803.88    $59,002.60    $75,429.24    $170,869.08

    Muscio     413-270-063   Tax Bill No:         20191120761    20181120938   20171121085   20161121214   20151121374
                             Bill Date            9/16/2019      9/14/2018     9/15/2017     9/21/2016     9/21/2015
                             Tax                  $1,792.52      $1,382.34     $2,127.16     $4,226.14     $2,796.74
                                                                                                                         Doc 1362 Filed 10/05/20 Entered 10/05/20 08:20:55




                             Penalty              $89.62         $138.22       $212.70       $422.60       $279.66
                             Cost                 $30.00         $30.00        $30.00        $30.00        $30.00
                             Additional Penalty   $53.77         $331.76       $893.40       $2,535.68     $2,181.44
                                                                                                                                                  Desc




                             Total Billed         $1,965.91      $1,882.32     $3,263.26     $7,214.42     $5,287.84
                              Payments             ($896.26)     $0.00         $0.00         $0.00         $0.00
                              Total Due            $1,069.65     $1,882.32     $3,263.26     $7,214.42     $5,287.84

    Arellanes   413-280-050   Tax Bill No:         20191120763   20181120940   20171121087   20161121216   20151121376
                              Bill Date            9/16/2019     9/14/2018     9/15/2017     9/21/2016     6/21/2016
                              Tax                  $1,792.52     $1,382.34     $2,127.16     $4,930.50     $15,382.02
                              Penalty              $89.62        $138.22       $212.70       $493.04       $1,538.20
                              Cost                 $30.00        $30.00        $30.00        $30.00        $30.00
                              Additional Penalty   $53.77        $331.76       $893.40       $2,958.30     $11,997.96
                              Total Billed         $1,965.91     $1,882.32     $3,263.26     $8,411.84     $28,948.18
                                                                                                                                                  Case 9:19-bk-11573-MB




                              Payments             ($896.26)     $0.00         $0.00         $0.00         $0.00
                              Total Due            $1,069.65     $1,882.32     $3,263.26     $8,411.84     $28,948.18

    Laine       427-170-050   Tax Bill No:         20191120768   20181120945   20171121092   20161121221   20151121381
                              Bill Date            9/16/2019     9/14/2018     9/15/2017     9/21/2016     6/21/2016
                              Tax                  $528.78       $370.58       $357.60       $984.06       $90.68
                              Penalty              $26.84        $37.60        $36.24        $99.72        $9.26
                                                                                                                          Main Document




9
                              Cost                 $30.00        $30.00        $30.00        $30.00        $30.00
                              Additional Penalty   $16.10        $90.24        $152.20       $598.32       $72.22
                              Total Billed         $609.82       $533.92       $580.84       $1,725.24     $204.08
                              Payments             ($268.44)     $0.00         $0.00         $0.00         $0.00
                              Total Due            $341.38       $533.92       $580.84       $1,725.24     $204.08
                                                                                                                                           Page 10 of 35




    Adam        427-200-054   Tax Bill No:         20191120770   20181120947   20171121094   20161121223   20151121383
                              Bill Date            9/16/2019     9/14/2018     9/15/2017     9/21/2016     6/21/2016
                              Tax                  $528.78       $391.16       $377.47       $3,280.19     $3,808.64
                              Penalty              $26.84        $39.68        $38.24        $332.16       $384.82
                              Cost                 $30.00        $30.00        $30.00        $30.00        $30.00
                              Additional Penalty   $16.10        $95.26        $160.64       $1,992.98     $3,001.68
                              Total Billed         $609.82       $561.86       $611.36       $5,676.80     $7,264.82
                              Payments             ($268.44)     $0.00         $0.00         $0.00         $0.00
                                                                                                                         Doc 1362 Filed 10/05/20 Entered 10/05/20 08:20:55




                              Total Due            $341.38       $561.86       $611.36       $5,676.80     $7,264.82

    Bettiga     427-200-055   Tax Bill No:         20191120771   20181120948   20171121095   20161121224   20151121384
                                                                                                                                                  Desc
                                 Bill Date            9/16/2019     9/14/2018     9/15/2017     9/21/2016     6/21/2016
                                 Tax                  $264.39       $205.88       $198.65       $1,180.87     $3,627.28
                                 Penalty              $13.44        $20.92        $20.16        $119.64       $366.50
                                 Cost                 $30.00        $30.00        $30.00        $30.00        $30.00
                                 Additional Penalty   $8.06         $50.24        $84.72        $717.86       $2,858.78
                                 Total Billed         $320.44       $310.54       $336.64       $2,063.94     $6,920.40
                                 Payments             ($134.47)     $0.00         $0.00         $0.00         $0.00
                                 Total Due            $185.97       $310.54       $336.64       $2,063.94     $6,920.40
                                                                                                                                                     Case 9:19-bk-11573-MB




     Moretti       427-200-057   Tax Bill No:         20191130078   20181130280   20171130477
                                 Bill Date            9/16/2019     9/14/2018     9/15/2017
                                 Tax                  $221.97       $223.54       $225.63
                                 Penalty              $11.25        $22.66        $22.84
                                 Cost                 $30.00        $30.00        $30.00
                                 Additional Penalty   $6.75         $54.40        $96.00
                                 Total Billed         $273.08       $333.80       $377.42
                                 Payments
                                                                                                                             Main Document




                                                      ($112.54)     $0.00         $0.00




10
                                 Total Due            $160.54       $333.80       $377.42

     RB Mcfaddin   427-490-054   Tax Bill No:         20191120772   20181120949   20171121096   20161121226   20151121386
                                 Bill Date            9/16/2019     9/14/2018     9/15/2017     9/21/2016     6/21/2016
                                 Tax                  $1,543.87     $1,091.12     $1,052.93     $918.45       $1,088.19
                                 Penalty              $78.13        $110.52       $106.50       $93.06        $110.02
                                                                                                                                              Page 11 of 35




                                 Cost                 $30.00        $30.00        $30.00        $30.00        $30.00
                                 Additional Penalty   $46.87        $265.28       $447.34       $558.46       $858.18

                                 Total Billed         $1,717.62     $1,511.18     $1,648.96     $1,612.30     $2,098.44
                                 Payments             ($781.31)     $0.00         $0.00         $0.00         $0.00
                                 Total Due            $936.31       $1,511.18     $1,648.96     $1,612.30     $2,098.44

     Kemp          429-010-074   Tax Bill No:         20191120776   20181120954   20171121101   20161121231   20151121391
                                                                                                                            Doc 1362 Filed 10/05/20 Entered 10/05/20 08:20:55




                                 Bill Date            9/16/2019     9/14/2018     9/15/2017     9/21/2016     6/21/2016
                                 Tax                  $36,500.22    $46,584.32    $56,660.60    $44,985.14    $52,801.62
                                 Penalty              $3,650.02     $4,658.42     $5,666.06     $4,498.50     $5,280.16
                                                                                                                                                     Desc
                         Cost               $30.00          $30.00        $30.00        $30.00        $30.00
                         Additional Penalty $2,190.00       $11,180.22    $23,797.44    $26,991.08    $41,185.26

                         Total Billed         $42,370.24    $62,452.96    $86,154.10    $76,504.72    $99,297.04
                         Payments             $0.00         $0.00         $0.00         $0.00         $0.00
                         Total Due            $42,370.24    $62,452.96    $86,154.10    $76,504.72    $99,297.04

     BLC   429-010-075   Tax Bill No:         20191120777   20181120955   20171121102   20161121232   20151121392
                         Bill Date            9/16/2019     9/14/2018     9/15/2017     9/21/2016     6/21/2016
                         Tax                  $8,152.00     $9,832.62     $11,625.50    $11,972.20    $17,576.56
                                                                                                                                             Case 9:19-bk-11573-MB




                         Penalty              $407.60       $983.26       $1,162.54     $1,197.22     $1,757.64
                         Cost                 $30.00        $30.00        $30.00        $30.00        $30.00
                         Additional Penalty   $244.56       $2,359.82     $4,882.70     $7,183.32     $13,709.70

                         Total Billed         $8,834.16     $13,205.70    $17,700.74    $20,382.74    $33,073.90
                         Payments             ($4,076.00)   $0.00         $0.00         $0.00         $0.00
                         Total Due            $4,758.16     $13,205.70    $17,700.74    $20,382.74    $33,073.90
                                                                                                                     Main Document




11
     BLC   429-010-076   Tax Bill No:         20191120778   20181120956   20171121103   20161121233   20151121393
                         Bill Date            9/16/2019     9/14/2018     9/15/2017     9/21/2016     6/17/2016
                         Tax                  $2,238.92     $2,689.76     $3,256.90     $3,906.96     $5,156.60
                         Penalty              $111.94       $268.96       $325.68       $390.68       $515.66
                         Cost                 $30.00        $30.00        $30.00        $30.00        $30.00
                                                                                                                                      Page 12 of 35




                         Additional Penalty   $67.16        $645.54       $1,367.88     $2,344.16     $4,022.14

                         Total Billed         $2,448.02     $3,634.26     $4,980.46     $6,671.80     $9,724.40
                         Payments             ($1,119.46)   $0.00         $0.00         $0.00         $0.00
                         Total Due            $1,328.56     $3,634.26     $4,980.46     $6,671.80     $9,724.40

     BLU   429-010-077   Tax Bill No:         20191120779   20181120957   20171121104   20161121234   20151121394
                         Bill Date            9/16/2019     9/14/2018     9/15/2017     9/21/2016     6/17/2016
                                                                                                                    Doc 1362 Filed 10/05/20 Entered 10/05/20 08:20:55




                         Tax                  $19,030.82    $23,346.62    $28,270.62    $19,534.76    $27,501.80
                         Penalty              $951.54       $2,334.66     $2,827.06     $1,953.46     $2,750.18
                         Cost                 $30.00        $30.00        $30.00        $30.00        $30.00
                                                                                                                                             Desc
                         Additional Penalty $570.92             $5,603.18     $11,873.66    $11,720.84    $21,451.40

                         Total Billed         $20,583.28        $31,314.46    $43,001.34    $33,239.06    $51,733.38
                         Payments             ($9,515.41)       $0.00         $0.00         $0.00         $0.00
                         Total Due            $11,067.87        $31,314.46    $43,001.34    $33,239.06    $51,733.38

     BLC   429-010-078   Tax Bill No:         201911207802.00   20181120958   20171121105   20161121235   20151121395
                         Bill Date            9/16/2019         9/14/2018     9/15/2017     9/21/2016     6/21/2016
                         Tax                  $3,493.70         $4,213.98     $4,982.36     $5,320.98     $8,788.28
                         Penalty              $174.68           $421.38       $498.22       $532.08       $878.82
                                                                                                                                                 Case 9:19-bk-11573-MB




                         Cost                 $30.00            $30.00        $30.00        $30.00        $30.00
                         Additional Penalty   $104.81           $1,011.34     $2,092.58     $3,192.58     $6,854.84

                         Total Billed         $3,803.19         $5,676.70     $7,603.16     $9,075.64     $16,551.94
                         Payments             ($1,746.85)       $0.00         $0.00         $0.00         $0.00
                         Total Due            $2,056.34         $5,676.70     $7,603.16     $9,075.64     $16,551.94
                                                                                                                         Main Document




     BLU   429-010-080   Tax Bill No:         20191120781       20181120959   20171121106   20161121236   20151121396




12
                         Bill Date            9/16/2019         9/14/2018     9/15/2017     9/21/2016     6/17/2016
                         Tax                  $1,119.46         $241.88       $293.48       $115.52       $155.34
                         Penalty              $55.97            $24.18        $29.34        $11.54        $15.52
                         Cost                 $30.00            $30.00        $30.00        $30.00        $30.00
                         Additional Penalty   $33.58            $58.04        $123.26       $69.30        $121.16
                                                                                                                                          Page 13 of 35




                         Total Billed         $1,239.01         $354.10       $476.08       $226.36       $322.02
                         Payments             ($1,746.85)       $0.00         $0.00         $0.00         $0.00
                         Total Due            $679.28           $354.10       $476.08       $226.36       $322.02

     BLC   429-010-085   Tax Bill No:         20191120783       20181120961   20171121108   20161121238   20151121398
                         Bill Date            9/16/2019         9/14/2018     9/15/2017     9/21/2016     6/17/2016
                         Tax                  $14,552.98        $17,483.36    $21,169.88    $19,534.76    $25,782.94
                                                                                                                        Doc 1362 Filed 10/05/20 Entered 10/05/20 08:20:55




                         Penalty              $727.64           $1,748.32     $2,116.98     $1,953.46     $2,578.28
                         Cost                 $30.00            $30.00        $30.00        $30.00        $30.00
                         Additional Penalty   $436.58           $4,196.00     $8,891.34     $11,720.84    $20,110.68
                                                                                                                                                 Desc
                               Total Billed        $15,747.20     $23,457.68    $32,208.20    $33,239.06    $48,501.90
                               Payments            ($7,276.49)    $0.00         $0.00         $0.00         $0.00
                               Total Due           $8,470.71      $23,457.68    $32,208.20    $33,239.06    $48,501.90

     Payne       429-120-054   Tax Bill No:        20191120791    20181120970   20171121117   20161121247   20151121407
                               Bill Date           9/16/2019      9/14/2018     9/15/2017     9/21/2016     6/21/2016
                               Tax                 $11,645.68     $14,046.60    $16,607.88    $7,981.46     $11,424.76
                               Penalty             $582.28        $1,404.66     $1,660.78     $798.14       $1,142.46
                               Cost                $30.00         $30.00        $30.00        $30.00        $30.00
                               Additonal Penalty
                                                                                                                                                   Case 9:19-bk-11573-MB




                                                   $349.37        $3,371.18     $6,975.30     $4,788.86     $8,911.30
                               Total Billed        $12,607.33     $18,852.44    $25,273.96    $13,598.46    $21,508.52
                               Payments            ($5,822.84)    $0.00         $0.00         $0.00         $0.00
                               Total Due           $6,784.49      $18,852.44    $25,273.96    $13,598.46    $21,508.52

     Goodwin A   429-170-050   Tax Bill No:        20191120793    20181120972   20171121119   20161121249   20151121409
                               Bill Date           9/16/2019      9/14/2018     9/15/2017     9/21/2016     6/17/2016
                               Tax                 $63,813.32     $60,405.78    $55,861.40    $55,570.82    $97,010.02
                                                                                                                           Main Document




13
                               Penalty             $3,190.66      $6,040.56     $5,586.14     $5,557.08     $9,701.00
                               Cost                $30.00         $30.00        $30.00        $30.00        $30.00
                               Additonal Penalty   $1,914.39      $14,497.38    $23,461.78    $33,342.48    $75,667.80
                               Total Billed        $68,948.37     $80,973.72    $84,939.32    $94,500.38    $182,408.82
                               Payments            ($31,906.66)   $0.00         $0.00         $0.00         $0.00
                               Total Due           $37,041.71     $80,973.72    $84,939.32    $94,500.38    $182,408.82
                                                                                                                                            Page 14 of 35




     Thomas      429-170-051   Tax Bill No:        20191120794    20181120973   20171121120   20161121250   20151121410
                               Bill Date           9/16/2019      9/14/2018     9/15/2017     9/21/2016     6/17/2016
                               Tax                 $5,037.90      $2,166.76     $1,997.12     $633.32       $1,204.34
                               Penalty             $251.89        $216.66       $199.70       $63.32        $120.42
                               Cost                $30.00         $30.00        $30.00        $30.00        $30.00
                               Additonal Penalty   $151.13        $520.02       $838.78       $379.98       $939.38
                               Total Billed        $5,470.92      $2,933.44     $3,065.60     $1,106.62     $2,294.14
                                                                                                                          Doc 1362 Filed 10/05/20 Entered 10/05/20 08:20:55




                               Payments            ($2,518.95)    $0.00         $0.00         $0.00         $0.00
                               Total Due           $2,951.97      $2,933.44     $3,065.60     $1,106.62     $2,294.14
                                                                                                                                                   Desc




     Lloyd       429-170-057   Tax Bill No:        20191120796    20181120975   20171121122   20161121252   20151121412
                                Bill Date         9/16/2019        9/14/2018     9/15/2017     9/21/2016     6/17/2016
                                Tax               $3,358.60        $3,179.26     $2,940.08     $3,087.28     $11,758.80
                                Pentaly           $167.93          $317.92       $294.00       $308.72       $1,175.88
                                Cost              $30.00           $30.00        $30.00        $30.00        $30.00
                                Additonal Penalty $100.75          $763.02       $1,234.82     $1,852.36     $9,171.86
                                Total Billed      $3,657.28        $4,290.20     $4,498.90     $5,278.36     $22,136.54
                                Payments          ($1,679.30)      $0.00         $0.00         $0.00         $0.00
                                Total Due         $1,977.98        $4,290.20     $4,498.90     $5,278.36     $22,136.54
                                                                                                                                                    Case 9:19-bk-11573-MB




     Security     429-170-062   Tax Bill No:        20191120799    20181120978   20171121125   20161121255   20151121415
                                Bill Date           9/16/2019      9/14/2018     9/15/2017     9/21/2016     6/17/2016
                                Tax                 $92,361.38     $90,682.06    $83,868.30    $93,389.84    $179,321.54
                                Pentaly             $4,618.06      $9,068.20     $8,386.82     $9,338.98     $17,932.14
                                Cost                $30.00         $30.00        $30.00        $30.00        $30.00
                                Additonal Penalty   $2,770.84      $21,763.68    $35,224.68    $56,033.90    $139,870.80
                                Total Billed        $99,780.28     $121,543.94   $127,509.80   $158,792.72   $337,154.48
                                Payments            ($46,180.69)   $0.00         $0.00         $0.00         $0.00
                                                                                                                            Main Document




14
                                Total Due           $53,599.59     $121,543.94   $127,509.80   $158,792.72   $337,154.48

     Bettiga      429-180-055   Tax Bill No:        20181120987    20171121134   20161121264   20151121426
                                Bill Date           9/14/2018      9/15/2017     9/21/2016     6/17/2016
                                Tax                 $72.14         $65.90        $69.26        $132.76
                                Penalty             $7.20          $6.58         $6.92         $13.26
                                                                                                                                             Page 15 of 35




                                Cost                $30.00         $30.00        $30.00        $30.00
                                Additonal Penalty   $17.30         $27.66        $41.54        $103.54
                                Total Billed        $126.64        $130.14       $147.72       $279.56
                                Payments            $0.00          $0.00         $0.00         $0.00
                                Total Due           $126.64        $130.14       $147.72       $279.56

     Chamberlin   433-150-050   Tax Bill No:        20191120831    20181121010   20171121159   20161121289   20151121451
                                Bill Date           9/16/2019      9/14/2018     9/15/2017     9/21/2016     6/21/2016
                                                                                                                           Doc 1362 Filed 10/05/20 Entered 10/05/20 08:20:55




                                Tax                 $14,610.76     $13,908.04    $13,522.34    $13,408.02    $30,121.10
                                Penalty             $730.53        $1,390.80     $1,352.22     $1,340.80     $3,012.10
                                Cost                $30.00         $30.00        $30.00        $30.00        $30.00
                                                                                                                                                    Desc
                                Additonal Penalty   $438.32        $3,337.92     $5,679.38     $8,044.80     $23,494.44
                                Total Billed        $15,809.61     $18,666.76    $20,583.94    $22,823.62    $56,657.64
                                Payments            ($7,305.38)    $0.00         $0.00         $0.00         $0.00
                                Total Due           $8,504.23      $18,666.76    $20,583.94    $22,823.62    $56,657.64

     Chamberlin   433-150-057   Tax Bill No:        20191120836    20181121015   20171121164   20161121294   20151121456
                                Bill Date           9/16/2019      9/14/2018     9/15/2017     9/21/2016     6/21/2016
                                Tax                 $29,221.50     $27,816.06    $27,044.70    $18,196.60    $45,181.64
                                Penalty             $1,461.07      $2,781.60     $2,704.46     $1,819.66     $4,518.16
                                                                                                                                                    Case 9:19-bk-11573-MB




                                Cost                $30.00         $30.00        $30.00        $30.00        $30.00
                                Additonal Penalty   $876.64        $6,675.84     $11,358.76    $10,917.96    $35,241.66
                                Total Billed        $31,589.21     $37,303.50    $41,137.92    $30,964.22    $84,971.46
                                Payments            ($14,610.75)   $0.00         $0.00         $0.00         $0.00
                                Total Due           $16,978.46     $37,303.50    $41,137.92    $30,964.22    $84,971.46

     Chamberlin   433-150-059   Tax Bill No:        20191120838    20181121017   20171121166   20161121296   20151121458
                                Bill Date           9/16/2019      9/14/2018     9/15/2017     9/21/2016     6/21/2016
                                                                                                                            Main Document




15
                                Tax                 $38,962.00     $37,088.08    $36,059.60    $24,900.62    $56,477.06
                                Penalty             $1,948.10      $3,708.80     $3,605.96     $2,490.06     $5,647.70
                                Cost                $30.00         $30.00        $30.00        $30.00        $30.00
                                Additonal Penalty   $1,168.86      $8,901.12     $15,145.02    $14,940.36    $44,052.10
                                Total Billed        $42,108.96     $49,728.00    $54,840.58    $42,361.04    $106,206.86
                                Payments            ($19,481.00)   $0.00         $0.00         $0.00         $0.00
                                                                                                                                             Page 16 of 35




                                Total Due           $22,627.96     $49,728.00    $54,840.58    $42,361.04    $106,206.86

     Davis        433-150-051   Tax Bill No:        20191120832    20181121011   20171121160   20161121290   20151121452
                                Bill Date           9/16/2019      9/14/2018     9/15/2017     9/21/2016     6/21/2016
                                Tax                 $63,313.24     $60,268.12    $58,596.86    $57,462.94    $80,950.44
                                Penalty             $3,165.66      $6,026.80     $5,859.68     $5,746.28     $8,095.04
                                Cost                $30.00         $30.00        $30.00        $30.00        $30.00
                                Additonal Penalty   $1,899.39      $14,464.34    $24,610.68    $34,477.76    $63,141.34
                                                                                                                           Doc 1362 Filed 10/05/20 Entered 10/05/20 08:20:55




                                Total Billed        $68,408.29     $80,789.26    $89,097.22    $97,716.98    $152,216.82
                                Payments            ($31,656.62)   $0.00         $0.00         $0.00         $0.00
                                Total Due           $36,751.67     $80,789.26    $89,097.22    $97,716.98    $152,216.82
                                                                                                                                                    Desc
     Davis      433-150-056   Tax Bill No:        20191120835    20181121014   20171121163   20161121293   20151121455
                              Bill Date           9/16/2019      9/14/2018     9/15/2017     9/21/2016     6/21/2016
                              Tax                 $26,786.36     $25,498.06    $24,790.98    $17,238.90    $41,416.52
                              Penalty             $1,339.31      $2,549.80     $2,479.08     $1,723.88     $4,141.64
                              Cost                $30.00         $30.00        $30.00        $30.00        $30.00
                              Additonal Penalty   $803.59        $6,119.52     $10,412.20    $10,343.34    $32,304.88
                              Total Billed        $28,959.26     $34,197.38    $37,712.26    $29,336.12    $77,893.04
                              Payments            ($13,393.18)   $0.00         $0.00         $0.00         $0.00
                              Total Due           $15,566.08     $34,197.38    $37,712.26    $29,336.12    $77,893.04
                                                                                                                                                  Case 9:19-bk-11573-MB




     Davis      433-150-058   Tax Bill No:        20191120837    20181121016   20171121165   20161121295   20151121457
                              Bill Date           9/16/2019      9/14/2018     9/15/2017     9/21/2016     6/21/2016
                              Tax                 $46,267.36     $44,042.10    $42,820.78    $42,139.48    $86,598.16
                              Pentaly             $2,313.36      $4,404.20     $4,282.06     $4,213.94     $8,659.80
                              Cost                $30.00         $30.00        $30.00        $30.00        $30.00
                                                  $1,388.02      $10,570.10    $17,984.72    $25,283.68    $67,546.56
                              Additonal Penalty
                                                                                                                          Main Document




16
                              Total Billed      $49,998.74       $59,046.40    $65,117.56    $71,667.10    $162,834.52
                              Payments          ($23,133.68)     $0.00         $0.00         $0.00         $0.00
                              Total Due         $26,865.06       $59,046.40    $65,117.56    $71,667.10    $162,834.52

     Carranza   433-150-054   Tax Bill No:        20191120834    20181121013   20171121162   20161121292   20151121454
                              Bill Date           9/16/2019      9/14/2018     9/15/2017     9/21/2016     6/21/2016
                                                                                                                                           Page 17 of 35




                              Tax                 $24,351.24     $23,180.04    $22,537.26    $18,196.60    $35,768.80
                              Penalty             $1,217.56      $2,318.00     $2,253.72     $1,819.66     $3,576.88
                              Cost                $30.00         $30.00        $30.00        $30.00        $30.00
                                                  $730.53        $5,563.20     $9,465.64     $10,917.96    $27,899.66
                              Additonal Penalty
                              Total Billed      $26,329.33       $31,091.24    $34,286.62    $30,964.22    $67,275.34
                              Payments          ($12,175.62)     $0.00         $0.00         $0.00         $0.00
                              Total Due         $14,153.71       $31,091.24    $34,286.62    $30,964.22    $67,275.34
                                                                                                                         Doc 1362 Filed 10/05/20 Entered 10/05/20 08:20:55




     Unknown    407-300-051   Tax Bill No:        20191120725    20181120902   20171121045   20161121172   20151121327
                              Bill Date           9/16/2019      9/14/2018     9/15/2017     9/21/2016     6/21/2016
                                                                                                                                                  Desc




                              Tax                 $1,164.58      $252.62       $299.32       $118.00       $158.86
                             Penalty             $58.22        $25.26        $29.92        $11.80        $15.88
                             Cost                $30.00        $30.00        $30.00        $30.00        $30.00
                                                 $34.93        $60.62        $125.70       $70.80        $123.90
                             Additonal Penalty
                             Total Billed      $1,287.73       $368.50       $484.94       $230.60       $328.64
                             Payments          ($582.29)       $0.00         $0.00         $0.00         $0.00
                             Total Due         $705.44         $368.50       $484.94       $230.60       $328.64

     Unknown   413-100-051   Tax Bill No:        20151121348
                             Bill Date           6/21/2016
                                                                                                                                            Case 9:19-bk-11573-MB




                             Tax                 $32.23
                             Penalty             $3.34
                             Cost                $30.00
                                                 $26.10
                             Additonal Penalty
                             Total Billed      $92.92
                             Payments          $0.00




17
                                                                                                                    Main Document




                             Total Due         $92.92



     Unknown   427-200-056   Tax Bill No:        20161121225   20151121385
                             Bill Date           9/21/2016     6/21/2016
                             Tax                 $196.81       $453.42
                                                                                                                                     Page 18 of 35




                             Penalty             $20.02        $45.90
                             Cost                $30.00        $30.00
                             Additonal Penalty   $120.14       $358.02
                             Total Billed        $370.40       $892.94
                             Payments            $0.00         $0.00
                             Total Due           $370.40       $892.94

     Unknown   429-010-072   Tax Bill No:        20181120953   20171121100   20161121230   20151121390
                                                                                                                   Doc 1362 Filed 10/05/20 Entered 10/05/20 08:20:55




                             Bill Date           9/14/2018     9/15/2017     9/21/2016     6/17/2016
                             Tax                 $17,618.86    $21,330.92    $18,232.44    $24,457.48
                             Penalty             $1,761.88     $2,133.08     $1,823.24     $2,445.74
                                                                                                                                            Desc




                             Cost                $30.00        $30.00        $30.00        $30.00
                                        Additonal Penalty   $4,228.52         $8,958.98       $10,939.46         $19,076.82
                                        Total Billed        $23,639.26        $32,452.98      $31,025.14         $46,010.04
                                        Payments            $0.00             $0.00           $0.00              $0.00
                                        Total Due           $23,639.26        $32,452.98      $31,025.14         $46,010.04

                                        Santa Barbara
                                        County Leases       Total Taxes       $5,689,174.42   Penalties          $2,148,993.94
                                        County Pipeline
                                        taxes (listed
                                        below)              Total Taxes       $24,055.05      Penalties           $      6,155.40
                                                                                                                                                             Case 9:19-bk-11573-MB




                                        Santa Barbara
                                        County Total        Grand Total Taxes $5,713,229.47   Total for penalties $2,155,149.34
                                        Kern County
                                        Taxes               Grant Total Taxes $63,909.18      Penalties           $     11,642.60
                                        TOTAL FOR
                                        TWO
                                        COUNTIES                              $5,777,138.65                       $ 2,166,791.94
                                                                                                                                     Main Document




18
     Santa Barbara
     County           Pipelines Taxes
     09736010-006-4
                      Tax Bill No:      20175005402         20165005863
                      Bill Date         7/7/2017            7/12/2016
                      Tax               $58.67              $59.14
                                                                                                                                                      Page 19 of 35




                      Penalty           $5.86               $5.91
                      Cost              $50.00              $50.00
                      Additonal         $31.68              $42.58
                      Penalty
                      Total Billed      $146.21             $157.63
                      Payments          $0.00               $0.00
                      Total Due         $146.21             $157.63
                                                                                                                                    Doc 1362 Filed 10/05/20 Entered 10/05/20 08:20:55




     09736011-002-5
                      Tax Bill No:      7/10/2019
                      Bill Date         20195014618.00
                                                                                                                                                             Desc




                      Tax               $58.47
                      Penalty        $5.84
                      Cost           $50.00
                      Additonal
                      Penalty        $10.52
                      Total Billed   $124.83
                      Payments       $0.00
                      Total Due      $124.83



     10103010-003-2   Tax Bill No:   20185005278      20175005660   20165006140
                                                                                                                         Case 9:19-bk-11573-MB




                      Bill Date      7/5/2018         7/7/2017      7/12/2016
                      Tax            $55.13           $53.72        $53.72
                      Penalty        $5.51            $5.37         $5.37
                      Cost           $50.00           $50.00        $50.00
                      Penalty        $19.84           $29.00        $38.67
                      Total Billed   $130.48          $138.09       $147.76
                      Payments       $0.00            $0.00         $0.00
                                                                                                 Main Document




19
                      Total Due      $130.48          $138.09       $147.76

     10103011-003-9
                      Tax Bill No:   20195004729      20185005279   20175005661   20165006141
                      Bill Date      7/10/2019        7/5/2018      7/7/2017      7/12/2016
                      Tax            $54.86           $55.13        $53.72        $53.72
                      Penalty        $5.48            $5.51         $5.37         $5.37
                                                                                                                  Page 20 of 35




                      Cost           $50.00           $50.00        $50.00        $50.00
                      Penalty        $9.87            $19.84        $29.00        $38.67
                      Total Billed   $120.21          $130.48       $138.09       $147.76
                      Payments       $0.00            $0.00         $0.00         $0.00
                      Total Due      $120.21          $130.48       $138.09       $147.76

     10103022-001-9
                                                                                                Doc 1362 Filed 10/05/20 Entered 10/05/20 08:20:55




                      Tax Bill No:   20195014714.00
                      Bill Date      7/10/2019
                      Tax            $54.86
                                                                                                                         Desc




                      Penalty        $5.48
                      Cost           $50.00
                      Penalty        $5.48
                      Total Billed   $120.21
                      Payments       $0.00
                      Total Due      $120.21



     10104024-001-6   Tax Bill No:   20195004734   20185005284   20175005666   20165006146
                      Bill Date      7/10/2019     7/5/2018      7/7/2017      7/12/2016
                      Tax            $54.86        $55.13        $53.72        $53.72
                                                                                                                                    Case 9:19-bk-11573-MB




                      Penalty        $5.48         $5.51         $5.37         $5.37
                      Cost
                      Additonal      $50.00        $50.00        $50.00        $50.00
                      Penalty        $9.87         $19.84        $29.00        $38.67
                      Total Billed   $120.21       $130.48       $138.09       $147.76
                      Payments       $0.00         $0.00         $0.00         $0.00
                      Total Due      $120.21       $130.48       $138.09       $147.76
                                                                                                            Main Document




20
     10106052-003-9
                      Tax Bill No:   20205004481   20195004738   20185005288   20175005670   20165006150
                      Bill Date      7/10/2020     7/10/2019     7/5/2018      7/7/2017      7/12/2016
                      Tax            $402.32       $402.09       $404.04       $393.80       $396.89
                      Penalty        $40.23        $40.20        $40.40        $39.38        $39.68
                      Cost           $50.00        $50.00        $50.00        $50.00        $50.00
                                                                                                                             Page 21 of 35




                      Penalty        $0.00         $72.37        $145.45       $212.65       $285.76
                      Total Billed   $492.55       $564.66       $639.89       $695.83       $772.33
                      Payments                     $0.00         $0.00         $0.00         $0.00
                      Total Due      $492.55       $564.66       $639.89       $695.83       $772.33

     10106061-002-9
                      Tax Bill No:   20195004739   20185005289   20175005672   20165006152
                      Bill Date      7/10/2019     7/5/2018      7/7/2017      7/12/2016
                                                                                                           Doc 1362 Filed 10/05/20 Entered 10/05/20 08:20:55




                      Tax            $57.23        $56.05        $54.69        $54.74
                      Penalty        $5.72         $5.60         $5.46         $5.47
                      Cost           $50.00        $50.00        $50.00        $50.00
                                                                                                                                    Desc
                      Additonal
                      Penalty        $10.30        $20.17        $29.53        $39.41
                      Total Billed   $123.25       $131.82       $139.68       $149.62
                      Payments       $0.00         $0.00         $0.00         $0.00
                      Total Due      $123.25       $131.82       $139.68       $149.62

     10107004-002-7
                      Tax Bill No:   20195004742   20185005292   20175005675   20165006155
                      Bill Date      7/10/2019     7/5/2018      7/7/2017      7/12/2016
                      Tax            $54.86        $55.13        $53.72        $53.72
                                                                                                                      Case 9:19-bk-11573-MB




                      Penalty        $5.48         $5.51         $5.37         $5.37
                      Cost           $50.00        $50.00        $50.00        $50.00
                      Penalty        $9.87         $19.84        $29.00        $38.67
                      Total Billed   $120.21       $130.48       $138.09       $147.76
                      Payments       $0.00         $0.00         $0.00         $0.00
                      Total Due      $120.21       $130.48       $138.09       $147.76

     10108069-001-7
                                                                                              Main Document




21
                      Tax Bill No:   20195004744   20185005294   20175005677   20165006157
                      Bill Date      7/10/2019     7/5/2018      7/7/2017      7/12/2016
                      Tax            $57.30        $56.22        $54.87        $54.93
                      Penalty        $5.73         $5.62         $5.48         $5.49
                      Cost
                      Additonal      $50.00        $50.00        $50.00        $50.00
                      Penalty        $10.31        $20.23        $29.62        $39.54
                                                                                                               Page 22 of 35




                      Total Billed   $123.34       $132.07       $139.97       $149.96
                      Payments       $0.00         $0.00         $0.00         $0.00
                      Total Due      $123.34       $132.07       $139.97       $149.96



     10108098-002-7   Tax Bill No:   7/10/2019     7/5/2018      7/7/2017      7/12/2016
                      Bill Date      20195004747   20185005296   20175005680   20165006159
                      Tax            $57.30        $56.22        $54.87        $54.93
                                                                                             Doc 1362 Filed 10/05/20 Entered 10/05/20 08:20:55




                      Penalty        $8.59         $18.55        $27.98        $37.90
                      Cost           $50.00        $50.00        $50.00        $50.00
                      Penalty        $10.31        $20.23        $29.62        $39.54
                                                                                                                      Desc
                      Total Billed   $123.34       $132.07       $139.97       $149.96
                      Payments       $0.00         $0.00         $0.00         $0.00
                      Total Due      $123.34       $132.07       $139.97       $149.96

     10130002-002-5
                      Tax Bill No:   20195004771   20185005325   20175005710   20165006189
                      Bill Date      7/10/2019     7/5/2018      7/7/2017      7/12/2016
                      Tax            $57.23        $56.05        $54.69        $54.74
                      Penalty        $5.72         $5.60         $5.46         $5.47
                      Cost           $50.00        $50.00        $50.00        $50.00
                                                                                                                      Case 9:19-bk-11573-MB




                      Penalty        $10.30        $20.17        $29.53        $39.41
                      Total Billed   $123.25       $131.82       $139.68       $149.62
                      Payments       $0.00         $0.00         $0.00         $0.00
                      Total Due      $123.25       $131.82       $139.68       $149.62



     10130015-001-3   Tax Bill No:   20195004772   20185005326   20175005714   20165006193
                                                                                              Main Document




22
                      Bill Date      7/10/2019     7/5/2018      7/7/2017      7/12/2016
                      Tax            $54.86        $55.13        $53.72        $53.72
                      Penalty        $5.48         $5.51         $5.37         $5.37
                      Cost
                      Additonal      $50.00        $50.00        $50.00        $50.00
                      Penalty        $9.87         $19.84        $29.00        $38.67
                      Total Billed   $120.21       $130.48       $138.09       $147.76
                                                                                                               Page 23 of 35




                      Payments       $0.00         $0.00         $0.00         $0.00
                      Total Due      $120.21       $130.48       $138.09       $147.76

     10920034-001-3
                      Tax Bill No:   20195004915   20185005484   20175005900   20165006383
                      Bill Date      7/10/2019     7/5/2018      7/7/2017      7/12/2016
                      Tax            $57.30        $56.22        $54.87        $54.93
                      Penalty        $5.73         $5.62         $5.48         $5.49
                                                                                             Doc 1362 Filed 10/05/20 Entered 10/05/20 08:20:55




                      Cost           $50.00        $50.00        $50.00        $50.00
                      Penalty        $10.31        $20.23        $29.62        $39.54
                      Total Billed   $123.34       $132.07       $139.97       $149.96
                                                                                                                      Desc




                      Payments       $0.00         $0.00         $0.00         $0.00
                      Total Due      $123.34       $132.07       $139.97       $149.96

     11110015-003-0
                      Tax Bill No:   20195004990   20185005568   20175005987   20165006479
                      Bill Date      7/10/2019     7/5/2018      7/7/2017      7/12/2016
                      Tax            $57.30        $56.22        $54.87        $54.93
                      Penalty        $5.73         $5.62         $5.48         $5.49
                      Cost           $50.00        $50.00        $50.00        $50.00
                      Penalty        $10.31        $20.23        $29.62        $39.54
                      Total Billed   $123.34       $132.07       $139.97       $149.96
                                                                                                                      Case 9:19-bk-11573-MB




                      Payments       $0.00         $0.00         $0.00         $0.00
                      Total Due      $123.34       $132.07       $139.97       $149.96



     11328008-001-1   Tax Bill No:   20195005565   20185006189   20175006628   20165007136
                      Bill Date      7/10/2019     7/5/2018      7/7/2017      7/12/2016
                      Tax            $57.30        $56.22        $54.87        $54.93
                                                                                              Main Document




23
                      Penalty        $5.73         $5.62         $5.48         $5.49
                      Cost           $50.00        $50.00        $50.00        $50.00
                      Penalty        $10.31        $20.23        $29.62        $39.54
                      Total Billed   $123.34       $132.07       $139.97       $149.96
                      Payments       $0.00         $0.00         $0.00         $0.00
                      Total Due      $123.34       $132.07       $139.97       $149.96
                                                                                                               Page 24 of 35




     11328009-001-8   Tax Bill No:   20195005566   20185006190   20175006629   20165007137
                      Bill Date      7/10/2019     7/5/2018      7/7/2017      7/12/2016
                      Tax            $57.30        $56.22        $54.87        $54.93
                      Penalty        $5.73         $5.62         $5.48         $5.49
                      Cost           $50.00        $50.00        $50.00        $50.00
                      Penalty        $10.31        $20.23        $29.62        $39.54
                                                                                             Doc 1362 Filed 10/05/20 Entered 10/05/20 08:20:55




                      Total Billed   $123.34       $132.07       $139.97       $149.96
                      Payments       $0.00         $0.00         $0.00         $0.00
                      Total Due      $123.34       $132.07       $139.97       $149.96
                                                                                                                      Desc
     12809904-001-1   Tax Bill No:   20195006647   20185007338   20175007887   20165008464
                      Bill Date      7/10/2019     7/5/2018      7/7/2017      7/12/2016
                      Tax            $55.89        $56.42        $55.01        $55.01
                      Penalty        $5.58         $5.64         $5.50         $5.50
                      Cost           $50.00        $50.00        $50.00        $50.00
                      Additonal      $10.06        $20.31        $29.70        $39.60
                      Total Billed   $121.53       $132.37       $140.21       $150.11
                      Payments       $0.00         $0.00         $0.00         $0.00
                      Total Due      $121.53       $132.37       $140.21       $150.11
                                                                                                                                    Case 9:19-bk-11573-MB




     12901011-001-3   Tax Bill No:   20205006411   20195006801   20185007506   20175008065   20165008647
                      Bill Date      7/7/2020      7/10/2019     7/5/2018      7/7/2017      7/12/2016
                      Tax            $204.15       $201.59       $198.60       $189.77       $186.05
                      Penalty        $0.00         $20.15        $19.86        $18.97        $18.60
                      Cost           $50.00        $50.00        $50.00        $50.00        $50.00
                                                                                                            Main Document




                      Penalty        $0.00         $36.28        $71.49        $102.47       $133.95




24
                      Total Billed   $274.56       $308.02       $339.95       $361.21       $388.60
                      Payments       $0.00         $0.00         $0.00         $0.00         $0.00
                      Total Due      $274.56       $308.02       $339.95       $361.21       $388.60

     12901012-002-4
                      Tax Bill No:   20205006413   20195006803   20185007508   20175008067   20165008649
                                                                                                                             Page 25 of 35




                      Bill Date      7/20/2020     7/10/2019     7/5/2018      7/7/2017      7/12/2016
                      Tax            $812.61       $805.65       $775.00       $741.69       $727.98
                      Penalty        $81.26        $80.56        $77.50        $74.16        $72.79
                      Cost           $50.00        $50.00        $50.00        $50.00        $50.00
                      Penalty        $0.00         $145.01       $279.00       $400.51       $524.14
                      Total Billed   $943.87       $1,081.22     $1,181.50     $1,266.36     $1,374.91
                      Payments       $0.00         $0.00         $0.00         $0.00         $0.00
                                                                                                           Doc 1362 Filed 10/05/20 Entered 10/05/20 08:20:55




                      Total Due      $943.87       $1,081.22     $1,181.50     $1,266.36     $1,374.91
                                                                                                                                    Desc




     12903019-001-5   Tax Bill No:   20195006809   20185007514   20175008073   20165008656
                      Bill Date      7/10/2019     7/5/2018      7/7/2017      7/12/2016
                      Tax            $54.86        $55.13        $53.72        $53.72
                      Penalty        $5.48         $5.51         $5.37         $5.37
                      Cost           $50.00        $50.00        $50.00        $50.00
                      Penalty        $9.87         $19.84        $29.00        $38.67
                      Total Billed   $120.21       $130.48       $138.09       $147.76
                      Payments       $0.00         $0.00         $0.00         $0.00
                      Total Due      $120.21       $130.48       $138.09       $147.76
                                                                                                                      Case 9:19-bk-11573-MB




     12910023-001-6   Tax Bill No:   20195006813   20185007518   20175008076   20165008659
                      Bill Date      7/10/2019     7/5/2018      7/7/2017      7/12/2016
                      Tax            $54.86        $55.13        $53.72        $53.72
                      Penalty        $5.48         $5.51         $5.37         $5.37
                      Cost           $50.00        $50.00        $50.00        $50.00
                      Penalty        $9.87         $19.84        $29.00        $38.67
                      Total Billed   $120.21       $130.48       $138.09       $147.76
                                                                                              Main Document




25
                      Payments       $0.00         $0.00         $0.00         $0.00
                      Total Due      $120.21       $130.48       $138.09       $147.76

     12912029-001-4
                      Tax Bill No:   20185014863
                      Bill Date      43286.00
                                                                                                               Page 26 of 35




                      Tax            $56.22
                      Penalty        $5.62
                      Cost           $50.00
                      Penalty        $20.23
                      Total Billed   $132.07
                      Payments       0.00
                      Total Due      $132.07
                                                                                             Doc 1362 Filed 10/05/20 Entered 10/05/20 08:20:55




     12918016-001-0
                      Tax Bill No:   20195006826   20185007531   20175008090   20165008673
                      Bill Date      7/10/2019     7/5/2018      7/7/2017      7/12/2016
                                                                                                                      Desc




                      Tax            $54.86        $55.13        $53.72        $53.72
                      Penalty        $5.48         $5.51         $5.37         $5.37
                      Cost           $50.00        $50.00        $50.00        $50.00
                      Additonal      $9.87         $19.84        $29.00        $38.67
                      Total Billed   $120.21       $130.48       $138.09       $147.76
                      Payments       $0.00         $0.00         $0.00         $0.00
                      Total Due      $120.21       $130.48       $138.09       $147.76

     13315105-002-5                  20205006486
                      Tax Bill No:                 20195006880   20185007588   20175008154          20165008737
                      Bill Date      7/10/2020     7/10/2019     7/5/2018      7/7/2017             7/12/2016
                                                                                                                                           Case 9:19-bk-11573-MB




                      Tax            $403.03       $395.37       $389.64       $378.96              $372.21
                      Penalty        $40.30        $39.53        $38.96        $37.89               $37.22
                      Cost           $50.00        $50.00        $50.00        $50.00               $50.00
                      Additonal      $0.00         $71.16        $140.27       $204.63              $267.99
                      Total Billed   $493.33       $556.06       $618.87       $671.48              $727.42
                      Payments       $0.00         $0.00         $0.00         $0.00                $0.00
                      Total Due      $493.33       $556.06       $618.87       $671.48              $727.42
                                                                                                                   Main Document




26
     13320001-002-4
                      Tax Bill No:   20195006889   20185007597   20175008166   20165008749
                      Bill Date      7/10/2019     7/5/2018      7/7/2017      7/12/2016
                      Tax            $57.23        $56.05        $54.69        $54.74
                      Penalty        $5.72         $5.60         $5.46         $5.47
                      Cost           $50.00        $50.00        $50.00        $50.00
                                                                                                                                    Page 27 of 35




                      Penalty        $10.30        $20.17        $29.53        $39.41
                      Total Billed   $123.25       $131.82       $139.68       $149.62
                      Payments       $0.00         $0.00         $0.00         $0.00
                      Total Due      $123.25       $131.82       $139.68       $149.62

                      Santa Barbara
                      County
                      Pipeline taxes Total Taxes   $24,055.05    Penalties     $         6,155.40
                                                                                                                  Doc 1362 Filed 10/05/20 Entered 10/05/20 08:20:55




     KERN COUNTY
                                                                                                                                           Desc
     Lease       Tax No.

     Mc Phail    068-220-76-00-9   Tax Bill No:      XX-XXXXXXX-00-8           XX-XXXXXXX-00-1   XX-XXXXXXX-00-5
                                   Delinquent Date   12/1/20 Due 1/1/2020      5/7/2020          4/30/2019
                                   Tax                $                 191.49 $128.93           $293.74
                                   Interest                                    $7.72             $70.40
                                   Other Charges                               $22.89            $39.36
                                   Total Billed       $                 191.49 $159.54           $403.50
                                   Total Due          $                 191.49 $159.54           $403.50
                                                                                                                                            Case 9:19-bk-11573-MB




     McPhail     068-220-75-00-6   Tax Bill No:      XX-XXXXXXX-00-5          XX-XXXXXXX-00-2    XX-XXXXXXX-00-8
                                   Delinquent Date   12/1/2020 Due 1-1-20     5/7/2020           4/30/2019
                                   Tax               $                 191.49 $128.93            $293.74
                                   Interest                                   $7.72              $70.40
                                   Other Charges                              $22.89             $39.36
                                   Total Billed      $                 191.49 $159.54            $403.50
                                                                                                                    Main Document




27
                                   Total Due         $                 191.49 $159.54            $403.50

     Belridge-
     Belridge    068-220-52-00-9   Tax Bill No:      XX-XXXXXXX-00-3          XX-XXXXXXX-00-5    XX-XXXXXXX-00-2
                                   Delinquent Date   12/10/2020 Due 1/1/2020 5/7/2020            4/30/2019
                                   Tax               $              13,383.03 $7,474.81          $26,628.21
                                   Interest                                   $448.48            $6,390.72
                                                                                                                                     Page 28 of 35




                                   Other Charnges                             $757.48            $2,672.82
                                   Total Billed      $              13,383.03 $8,680.77          $35,691.75
                                   Total Due         $              13,383.03 $8,680.77          $35,691.75



     Gibson      068-220-49-00-1   Tax Bill No:      XX-XXXXXXX-00-0          XX-XXXXXXX-00-9    XX-XXXXXXX-00-2
                                   Delinquent Date   12/10/2020 Due 1/1/2020 5/7/2020            4/30/2019
                                                                                                                   Doc 1362 Filed 10/05/20 Entered 10/05/20 08:20:55




                                   Tax               $                 229.78 $3,005.87          $316.46
                                   Interest                                   $721.28            $18.86
                                   Other Charges                              $310.58            $41.64
                                                                                                                                            Desc




                                   Total Billed      $                 229.78 $4,037.73          $377.06
     Total Due   $                    229.78 $4,037.73             $   377.06



     KERN COUNTY TOTAL TAXES                    $63,909.18

                 Total interest and penalties   $      11,642.60
                                                                                                         Case 9:19-bk-11573-MB
                                                                                 Main Document




28
                                                                                                  Page 29 of 35
                                                                                Doc 1362 Filed 10/05/20 Entered 10/05/20 08:20:55
                                                                                                         Desc
        Case 9:19-bk-11573-MB                   Doc 1362 Filed 10/05/20 Entered 10/05/20 08:20:55                                      Desc
                                                 Main Document    Page 30 of 35



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 1901
Avenue of the Stars, Suite 450, Los Angeles, CA 90067-6006.

A true and correct copy of the foregoing document entitled (specify): DECLARATION OF DECLARATION OF MARIBEL
AGUILERA IN SUPPORT OF: MOTION FOR ORDERS: (I)(A) APPROVING BIDDING PROCEDURES FOR THE SALE
OF SUBSTANTIALLY ALL OF THE ESTATE’S ASSETS, (B) APPROVING PROCEDURES FOR ASSUMPTION AND
ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES, INCLUDING NOTICE OF
PROPOSED CURE AMOUNTS, (C) AUTHORIZING AND APPROVING THE SELECTION OF A STALKING HORSE
BIDDER, (D) APPROVING EXPENSE REIMBURSEMENT, (E) SCHEDULING (I) AN AUCTION AND (II) A SALE
HEARING, (F) APPROVING THE FORM AND MANNER OF ALL PROCEDURES, PROTECTIONS, SCHEDULES, AND
AGREEMENTS, AND (G) GRANTING RELATED RELIEF; AND (II)(A) APPROVING SALE OF SUBSTANTIALLY ALL OF
THE ESTATE’S ASSETS, (B) AUTHORIZING THE ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY
CONTRACTS AND UNEXPIRED LEASES, AND (C) GRANTING RELATED RELIEF [DOCKET NO. 1221] will be served
or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 October 5, 2020 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:



                                                                                         Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL: On (date) October 5, 2020 , I served the following persons and/or entities at
the last known addresses in this bankruptcy case or adversary proceeding by causing to be placed a true and correct
copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing
the judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the
document is filed.



                                                                                         Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) October 5, 2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                         Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 October 5, 2020                          Beverly Lew                                          /s/ Beverly Lew
 Date                                     Printed Name                                         Signature


1614279.1 7981 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 9:19-bk-11573-MB                  Doc 1362 Filed 10/05/20 Entered 10/05/20 08:20:55                                      Desc
                                                 Main Document    Page 31 of 35


                                                 ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

     •    Anthony A Austin anthony.austin@doj.ca.gov
     •    William C Beall will@beallandburkhardt.com, carissa@beallandburkhardt.com
     •    Bradley D Blakeley blakeley@blakeleylawgroup.com, bradleydblakeley@gmail.com
     •    Alicia Clough aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com
     •    Marc S Cohen mscohen@loeb.com, klyles@loeb.com
     •    Alan D Condren , berickson@seedmackall.com
     •    Alan D Condren acondren@seedmackall.com, berickson@seedmackall.com
     •    Alec S DiMario alec.dimario@mhllp.com, debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com
     •    Jeremy Faith Jeremy@MarguliesFaithlaw.com,
          Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
     •    Karl J Fingerhood karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov
     •    H Alexander Fisch Alex.Fisch@doj.ca.gov
     •    Don Fisher dfisher@ptwww.com, tblack@ptwww.com
     •    Brian D Fittipaldi brian.fittipaldi@usdoj.gov
     •    Ellen A Friedman efriedman@friedmanspring.com, khollander@friedmanspring.com
     •    Gisele M Goetz gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu;cecilia@hbsb.com
     •    Karen L Grant kgrant@silcom.com
     •    Ira S Greene Ira.Greene@lockelord.com
     •    Matthew C. Heyn Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com
     •    Brian L Holman b.holman@mpglaw.com
     •    Brian L Holman b.holman@musickpeeler.com
     •    Tracy K Hunckler thunckler@daycartermurphy.com, cgori@daycartermurphy.com
     •    Samantha Indelicato sindelicato@omm.com
     •    Eric P Israel eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com
     •    Razmig Izakelian razmigizakelian@quinnemanuel.com
     •    Evan M Jones ejones@omm.com, ejones@omm.com
     •    Alan H Katz akatz@lockelord.com
     •    John C Keith john.keith@doj.ca.gov
     •    Jeannie Kim jekim@sheppardmullin.com, dgatmen@sheppardmullin.com
     •    Anna Landa Anna@MarguliesFaithlaw.com,
          Helen@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com
     •    Mitchell J Langberg mlangberg@bhfs.com, dcrudup@bhfs.com
     •    Maxim B Litvak mlitvak@pszjlaw.com
     •    Vincent T Martinez llimone@twitchellandrice.com, smccomish@twitchellandrice.com
     •    Michael Arthur McConnell (TR) Michael.mcconnell@kellyhart.com
     •    Brian M Metcalf bmetcalf@omm.com, brian-metcalf-9774@ecf.pacerpro.com
     •    Monserrat Morales Monsi@MarguliesFaithLaw.com,
          Vicky@MarguliesFaithLaw.com;Helen@marguliesfaithlaw.com;Angela@MarguliesFaithlaw.com
     •    Alan I Nahmias anahmias@mbnlawyers.com, jdale@mbnlawyers.com
     •    Jerry Namba nambaepiq@earthlink.net, atty_namba@bluestylus.com
     •    David L Osias dosias@allenmatkins.com,
          bcrfilings@allenmatkins.com,kdemorest@allenmatkins.com,csandoval@allenmatkins.com
     •    Darren L Patrick dpatrick@omm.com, darren-patrick-
          1373@ecf.pacerpro.com;sindelicato@omm.com;ejones@omm.com
1614279.1 7981 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 9:19-bk-11573-MB                  Doc 1362 Filed 10/05/20 Entered 10/05/20 08:20:55                                      Desc
                                                 Main Document    Page 32 of 35



     •    Jeffrey N Pomerantz jpomerantz@pszjlaw.com
     •    Benjamin P Pugh bpugh@ecg.law, mhamburger@ecg.law;calendar@ecg.law
     •    Edwin J Rambuski edwin@rambuskilaw.com, marissa@rambuskilaw.com
     •    Hugh M Ray hugh.ray@pillsburylaw.com,
          nancy.jones@pillsburylaw.com,docket@pillsburylaw.com
     •    Edward S Renwick erenwick@hanmor.com, iaguilar@hanmor.com
     •    J. Alexandra Rhim arhim@hrhlaw.com
     •    Todd C. Ringstad becky@ringstadlaw.com, arlene@ringstadlaw.com
     •    Mitchell E Rishe mitchell.rishe@doj.ca.gov
     •    George E Schulman GSchulman@DanningGill.Com,
          danninggill@gmail.com;gschulman@ecf.inforuptcy.com
     •    Zev Shechtman zshechtman@DanningGill.com,
          danninggill@gmail.com;zshechtman@ecf.inforuptcy.com
     •    Sonia Singh ssingh@DanningGill.com, danninggill@gmail.com,ssingh@ecf.inforuptcy.com
     •    Daniel A Solitro dsolitro@lockelord.com, ataylor2@lockelord.com
     •    Ross Spence ross@sdllaw.com, brittany@sdllaw.com;donna@sdllaw.com;henry@sdllaw.com
     •    Christopher D Sullivan csullivan@diamondmccarthy.com,
          mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com;quentin.roberts@diamondmccarth
          y.com;erika.shannon@diamondmccarthy.com;aiemee.low@diamondmccarthy.com
     •    Jennifer Taylor jtaylor@omm.com
     •    John N Tedford jtedford@DanningGill.com, danninggill@gmail.com;jtedford@ecf.inforuptcy.com
     •    Salina R Thomas bankruptcy@co.kern.ca.us
     •    Meagan S Tom meagan.tom@lockelord.com,
          autodocket@lockelord.com;taylor.warren@lockelord.com;autodocketdev@lockelord.com
     •    Patricia B Tomasco pattytomasco@quinnemanuel.com,
          barbarahowell@quinnemanuel.com;cristinagreen@quinnemanuel.com
     •    Philip S Warden philip.warden@pillsburylaw.com,
          thomas.loran@pillsburylaw.com;kathy.stout@pillsburylaw.com;deirdre.campino@pillsburylaw.com
     •    Fred Whitaker lshertzer@cwlawyers.com, spattas@cwlawyers.com
     •    William E. Winfield wwinfield@calattys.com, scuevas@calattys.com
     •    Richard Lee Wynne richard.wynne@hoganlovells.com,
          tracy.southwell@hoganlovells.com;cindy.mitchell@hoganlovells.com
     •    Emily Young pacerteam@gardencitygroup.com,
          rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
     •    David R Zaro dzaro@allenmatkins.com
     •    Aaron E de Leest adeleest@DanningGill.com,
          danninggill@gmail.com;adeleest@ecf.inforuptcy.com


2. SERVED BY UNITED STATES MAIL:


Debtor                                                                      Debtor
HVI Cat Canyon, Inc.                                                        HVI Cat CANYON, INC.
c/o Capitol Corporate Services, Inc.                                        630 Fifth Avenue, Suite 2410
36 S. 18th Avenue, Suite D                                                  New York, NY 10111
Brighton, CO 80601



1614279.1 7981 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
        Case 9:19-bk-11573-MB                   Doc 1362 Filed 10/05/20 Entered 10/05/20 08:20:55                                      Desc
                                                 Main Document    Page 33 of 35


                                                          20 LARGEST CREDITORS


 Santa Barbara County Treasurer-Tax                  Allen Matkins Leck Gamble                          Diamond McCarthy LLP
 Collector                                           865 South Figueroa Street                          909 Fannin Street
 105 E. Anapamu St., Suite 109                       Suite 800                                          37th Floor Two Houston Center
 Santa Barbara, CA 93102                             Los Angeles, CA 90017-2543                         Houston, Texas 77010


                                                     Akin Gump Straus Hauer & Feld
 Santa Barbara County-APCD                                                                              Santa Barbara County P&D
                                                     1999 Avenue of the Stars
 260 NORTH SAN ANTONIO RD.,                                                                             123 East Anapamu Street
                                                     Suite 600
 SANTA BARBARA, CA 93110                                                                                Santa Barbara, CA 93101
                                                     Los Angeles, CA 90067


 W. J. Kenny Corp.
                                                                                                        Ann Jenny Schupp
 C/O Allfirst Bankcorp Trust do M&T                  PG&E
                                                                                                        CIO M H Whittier Corp.
 Bank                                                77 Beale St
                                                                                                        1600 Huntington Drive
 One M&T Plaza                                       San Francisco, CA 94177
                                                                                                        South Pasadena, CA 91030
 Buffalo, NY 14203

                                                     J. P. Morgan-Chase
                                                                                                        WEST COAST WELDING &
 William W. Jenny Jr.                                Attn: Michael Kemey
                                                                                                        CONSTR. I
 5101 East Camino Alisa                              450 West 33rd Street, 15th Floor
                                                                                                        2201 Celsius Avenue Suite B
 Tucson, AZ 85718                                    Ref: 030057 Nassau Assoc-Saba
                                                                                                        Oxnard, CA 93030
                                                     New York, NY 10041


                                                                                                        Larsen O'Brien LLP
 Sherrill A. Schoepe                                 Andrew Kurth LLP
                                                                                                        555 South Flower
 14974 Adams Dr.                                     600 Travis Suite 4200
                                                                                                        Suite 4400
 Pauma Valley, CA 92061                              Houston, TX 77002
                                                                                                        Los Angeles, CA 90071



 Victory Oil                                         California Department of Conservation              Diane T. Walker
 222 West 6th Street. Suite 1010                     801 K Street                                       748 Oceanville Road
 San Pedro, CA 90731                                 Sacramento, CA 95814                               Stonington, ME 04681-9714


 Stoner Family Trust
 James G. Sanford Trustee                            Charles C. Albright Trustee
 100 West Liberty Street                             729 West 16th Street #B8
 Suite 900                                           Costa Mesa, CA 92627
 Reno, NV 89501

                                          OFFICIAL COMMITTEE OF UNSECURED CREDITORS


                                                     Escolle Tenants in Common
 Brian Corson                                                                                           Pacific Petroleum California, Inc.
                                                     215 N. Lincoln Street
 2990 Lichen Place                                                                                      POB 2646
                                                     Santa Maria, CA 93458
 Templeton, CA 93465                                                                                    Santa Maria, CA 93457
                                                     Attn: Vincent T. Martinez




1614279.1 7981 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
        Case 9:19-bk-11573-MB                   Doc 1362 Filed 10/05/20 Entered 10/05/20 08:20:55                                      Desc
                                                 Main Document    Page 34 of 35


                                                     REQUESTS FOR SPECIAL NOTICE


 Attorneys for Buganko
 Philip W. Ganong                                    Frank and Sylvia Boisseranc                        Rob Thomson
 Ganong Law                                          300 W. Paseo de Cristobal                          1920 Wilbur Avenue
 930 Truxtun Avenue, Suite 102                       San Clemente, CA 92672                             San Diego, CA 92109
 Bakersfield, CA 93301


 Jane A. Adams and John S. Adams,
 Trustees
 PO Box 264
 Yorba Linda, CA 92885


                                                             INTERESTED PARTIES


 Internal Revenue Service                                                                               California Dept. Of Toxic Substance
                                                     Wyatt Sloan-Tribe, Esq.
 (Small Business/Self-Employment                                                                        Control
                                                     Office of the Attorney General
 Div.)                                                                                                  (Berkeley Regional Office)
                                                     300 S. Spring Street, Suite 1702
 5000 Ellin Road                                                                                        700 Heinz Avenue, Suite 200
                                                     Los Angeles, CA 90013
 Lanham, MD 20706                                                                                       Berkeley, CA 94710

                                                     United States Attorney’s Office Southern
 California OSHA                                     District of New York
                                                                                                        U.S. Dept. of Transportation
                                                     Attn: Anthony Sun, AUSA
 1515 Clay Street, Suite 1901                        Tax & Bankruptcy Unit
                                                                                                        1200 New Jersey Avenue, SE
 Oakland, CA 94612                                                                                      Washington, DC 20590
                                                     86 Chambers Street, 3rd Floor
                                                     New York, NY 10007

 State of New York Attorney General
 Attn: Letia A. James
 Dept. of Law
 The Capitol, 2nd Floor
 Albany, NY 12224


5 LARGEST SECURED CLAIMANTS AND THEIR COUNSEL (ONLY 4 LISTED)

                                                     Diamond McCarthy LLP                               GIT, Inc.
 CTS Properties, Ltd.
                                                     c/o Allan B. Diamond and Sheryl P.                 c/o Peter Calamari, Patricia B. Tomasco and
 c/o Ira S. Greene
                                                     Giugliano                                          Devin van der Hahn
 Locke Lord LLP
                                                     Diamond McCarthy LLP                               Quinn Emanuel Urquhart & Sullivan
 200 Vesey Street
                                                     295 Madison Avenue, 27th Floor                     51 Madison Avenue, 22nd Floor
 New York, NY 10281
                                                     New York, NY 10017                                 New York, NY 10010

 UBS AG London Branch                                UBS AG London Branch
                                                                                                        UBS AG London Branch
 c/o Evan M. Jones, Brian M. Metcalf and             c/o Daniel L. Cantor
                                                                                                        c/o Jennifer Taylor
 Darren L. Patrick                                   O’Melveny & Myers, LLP
                                                                                                        O’Melveny & Myers, LLP
 O’Melveny & Myers, LLP                              Seven Times Square
                                                                                                        Two Embarcadero Center, 28th Floor
 400 South Hope Street, 18th Floor                   New York, NY 10036
                                                                                                        San Francisco, CA 94111
 Los Angeles, CA 90071




1614279.1 7981 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
        Case 9:19-bk-11573-MB                   Doc 1362 Filed 10/05/20 Entered 10/05/20 08:20:55                                      Desc
                                                 Main Document    Page 35 of 35



3. SERVED BY EMAIL:

                                                                                                             William J. Hotze, Esq.
Jonathan Doolittle, Esq.                                 Robert Wallan, Esq.
                                                                                                             Pillsbury Winthrop Shaw Pittman LLP
Pillsbury Winthrop Shaw Pittman LLP                      Pillsbury Winthrop Shaw Pittman LLP
                                                                                                             Email:
Email: jonathan.doolittle@pillsburylaw.com               Email: robert.wallan@pillsburylaw.com
                                                                                                             william.hotze@pillsburylaw.com




1614279.1 7981 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
